 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn dismissing the complaint at the hearing the Trial Examiner statedinter alia:Ordinarily a Trial Examiner just says, "Motion reserved."But there comes atime when a Trial Examiner can't do that. I am not going to comment onthe evidence at this time,and I am not going to comment on the law at thistime.Iwill do all of that fully and in detail when I issue the report,becauseIwill issue the report.Crown Drug CompanyandRetail Clerks International Associa-tion,Local782,AFL-CIO, Petitioner.Case No. 17-RC-2783.March 24, 1959DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on September 23, 1958, underthe direction and supervision of the Regional Director for the Seven-teenthRegion among the employees in two agreed-upon votinggroups.The results were as follows : In voting group A, with ap-proximately 216 drug store employees as eligible voters, 181 validvotes were cast, of which 65 were in favor of, and 114 were against,the Petitioner, and 2 were challenged. In voting group B, with ap-proximately 10 pharmacists as eligible voters, 2 valid votes were castfor, and 7 against, inclusion in the same bargaining unit with theemployees in voting group A; and 1 valid vote was cast for, and 7against, separate representation by the Petitioner.On September 26, 1958, the Petitioner timely filed objections toconduct affecting the results of the election. In accordance with theRules and Regulations of the Board, the Regional Director con-ducted an investigation of the objections and, on December 4, 1958,issued and served on the parties his report on objections. In hisreport, the Regional Director concluded that the objections lackedmerit and recommended that they be overruled.On December 8,1958, the Petitioner filed timely exceptions to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].Upon the basis of the entire record in this case, the Board finds thefollowing :1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.123 NLRB No. 44. CROWN DRUG COMPANY3373.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, we find that the employees in thefollowing voting groups may constitute appropriate units for thepurposes of collective bargaining within the meaning of Section9(b) of the Act:Voting Group A:All employees employed in the Employer's storesinGreater Kansas City (Jackson, Clay, and Platte Counties, Mis-souri, and Johnson and Wyandotte Counties, Kansas), includingpharmacists, fountain employees, regular part-time employees, reliefemployees, and employees in the Rx Prescription Center, but ex-cluding porters, guards, store managers, assistant store managers,fountain managers,employees of stores outside Greater Kansas City,and supervisors as definedin the Act.Voting group B :All professional employees(pharmacists) em-ployed in the Employer's stores in Greater Kansas City(Jackson,Clay, and Platte Counties, Missouri, and Johnson and WyandotteCounties,Kansas.)5.The Petitioner's basic objection to the election is that the "sanc-tity of the balloting was not maintained" for the reason that theballot box,while unsealed,remained in the sole control of the Em-ployer's representatives and the Board agent conducting the election"for an extended period of time."The Regional Director's investigation reveals that this was a travel-ing election conductedby two groupsof electionagents among theemployees of 20 stores operated by the Employer in Greater KansasCity.The election crew herein involved was composed of a Boardagent and an observer for the Petitioner and one for the Employer,and was chauffeured by a representative of the Employer in travelingfrom one polling place to another.The election arrangements pro-vided that, at the conclusion of the morning session of balloting, theofficial seal would be placed on the voting bag, and it would beinitialed and covered with scotch tape for protective purposes.TheBoard agent did not seal the official voting bag immediately afterthe morning's voting, but carried it to the sidewalk outside the store,accompanied by the two election observers.The Employer's repre-sentative serving as chauffeur invited them to lunch.But the Peti-tioner's business representative then appeared and took the Petition-er's observerhome to prepare her husband's lunch. Seconds later,the Board agent realized that the Petitioner's observer had left thegroup and attempted to stop her car.Failing in this, he immedi-ately sealed the ballot box, and both he and the Employer's observer508889-60-vol. 123-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned their names across the sealing tape.The group then droveto a restaurant.The sealed ballot box was left in the automobile,which was locked, while they lunched.After lunch, the bag wastaken to the offices of the Board, where it remained until the after-noon session of voting.During lunch, the Petitioner's business representative who hadearlier driven away with the Petitioner's observer appeared at therestaurant, concerned about the unsealed ballot box they had leftbehind.The Board agent explained what had been done and tookhim to the locked automobile containing the ballot box.The Peti-tioner's business representative states that the ballot box was properlysealed, that the sealing tape was signed by the Board agent andthe Employer's observer, and that he "frankly and honestly . . .[has] no reason to believe the ballot box was tampered with."The Petitioner's observer during the afternoon balloting confirmedthat the ballot box was sealed and signed as already described whenthe polls were opened for the afternoon voting schedule.While thePetitioner'smorning election observer left without signing the cer-tification on conduct of election, she states that, to her knowledge, theelection was properly conducted, the Board agent had the ballot boxin his possession at all times, and there was no question about itssecurity and protection.As indicated above, the Regional Director has found no justifica-tion for setting aside the election on the basis of the foregoing facts.The Petitioner takes exception to the Regional Director's conclusion,contending that the Board agent "failed to assume his responsibilityfor assuring that the election conducted should not be opened toquestion in that the sanctity of the ballot box was not maintained."We agree with the Regional Director's conclusion.While the ballotbox was left unsealed in the sole control of the Board agent and theEmployer's observer, this was occasioned by the unannounced andsudden departure of the Petitioner's observer.Moreover, the ballotbox remained in this condition for only a matter of seconds, ratherthan for "an extended period of time" as charged in the objections,and we cannot reasonably find that any improper access to the boxwas possible during this brief interval.'Nor do we find any ir-regularity in the subsequent conduct of the election which raises adoubt concerning the integrity and secrecy of the election.Accord-ingly, as recommended by the Regional Director, we overrule theobjections in this connection.''Cf.Tidelands Marine Services, Inc.,116 NLRB 1222.2 The Regional Director also recommended that the other objections of the Petitionerbe overruled.No exceptions were filed to these recommendations and they are herebyadopted.The objections involved are therefore overruled. OREGON WASHINGTON TELEPHONE COMPANY339As the Petitioner failed to secure a majority of the valid ballotscast in the election held herein, we shall certify the results of theelection.[The Board certified that a majority of the valid votes was not castfor Retail Clerks International Association, Local 782, AFL-CIO,in the election held herein, and that said labor organization is notthe exclusive representative of any of the employees involved.]Oregon Washington Telephone CompanyandLocal 125, Inter-national Brotherhood of Electrical Workers, AFL-CIO, Peti-tioner.Case No. 36-RC-1343.March 04, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election, issued September4, 1958, an election was conducted by mailed ballots, under the di-rection and supervision of the Regional Director for the NineteenthRegion among the employees in the unit found appropriate in theabove-mentioned decision.On September 26, 1958, a tally of ballotswas furnished the parties.The tally showed that of 82 votes castin the election, 38 were for, and 40 were against, the Petitioner, with4 ballots challenged.On October 3, 1958, the Petitioner filed timely objections to con-duct affecting the results of the election.In accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation and, on October 30, 1958, issued and duly served uponthe parties a report on challenged ballots and objections to election,in which he recommended that three challenges be sustained andthe fourth overruled, and that the election be set aside and a newelection ordered.Thereafter, the Employer filed timely exceptions! tothe Regional Director's report.The Board has considered the objections, the Regional Director'sreport and the Employer's exceptions thereto, and upon the entire.record this case finds :The Regional Director's recommendations with respect to the chal-lenged ballots were not excepted to and are hereby adopted.Theballot, concerning which we overrule the challenge, cannot affect theresults of the election.Accordingly we shall not order its opening..The Petitioner objected to the election upon the ground,inter cvii '1Unpublished.2 The Petitioner filed other objections to the election.However,the Regional Directorfound that these objections were without merit and recommended that they be overruled.As no exceptions have been filed to the Regional Director's recommendations as to these,objections,they are hereby adopted without comment.123 NLRB No. 47.